Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
Notice of Claim Amendments
2.	This official action is issued for latest claim amendments filed on 1/18/2022 that has been entered and made of record.
Response to after Non-Final
3.	Claim 1, 4-6, 9, 14, 16, 19-20 are currently amended. No new claims are added. No new matter is added.
Allowable Subject Matter
4.	Claims 1-20 are allowed.

 Following is Examiner's statement of reason for allowance.
 5.	Independent claim 1, 14 and 16 are allowable because prior art fails to 
teach or suggest, either alone or in combination, determining  an apparatus, comprising: one or more non-transitory computer-readable storage media 
6.	Claims 2-13 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the apparatus to execute the instruction of claim 1.
7.	Claims 15 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim14 as the one or more non-transitory computer readable storage media of claim 15.
8. 	Claims 17-20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 16 as the method of claim 22.
9.	The closet prior art of over Nicolis et al (US 10,319,365) in view of Chu et al (US 2065/6860755) further in view of H. Jia and Y. Gi, "A SVOR based method for automatic scoring of prosody quality in Mandarin speech,” 2018 international 
10.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677